

117 SRES 323 ATS: Recognizing the 75th anniversary and the importance of the Lanham Act by designating the month of July as “National Anti-Counterfeiting and Consumer Education and Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 323IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Grassley (for himself, Mr. Coons, Mr. Tillis, Mr. Durbin, and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 75th anniversary and the importance of the Lanham Act by designating the month of July as National Anti-Counterfeiting and Consumer Education and Awareness Month.Whereas July 5, 2021, marks the 75th anniversary of the signing of the Act entitled “An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes”, approved July 5, 1946 (commonly known as the “Lanham Act” or the “Trademark Act of 1946”) (15 U.S.C. 1051 et seq.) by President Harry S. Truman;Whereas the Lanham Act provided the foundation for modern Federal trademark protection, creating legal rights and remedies for brand owners suffering from trademark infringement, helping consumers make informed choices by reducing confusingly similar products, and making the marketplace more fair, competitive, and safe for all;Whereas the Lanham Act was named for the primary sponsor, Representative Fritz Lanham of Texas, who recognized a need to “protect legitimate business and the consumers of the country” and created a uniform Federal framework to protect the trademarks of businesses, including logos, words, phrases, names, packaging, scents, shapes, and colors; Whereas the Lanham Act has enabled the United States Patent and Trademark Office to administer a strong and effective Federal trademark registration system that helps trademark and brand owners safeguard their investments, while protecting consumers from confusion and deception in the marketplace and in commerce;Whereas the Lanham Act has been cited by the United States Supreme Court in more than 50 decisions and by Federal and State courts across the United States in more than 54,000 decisions;Whereas, in 2019, approximately 58,200,000 trademarks were in force around the world;Whereas an estimated 9,200,000 trademark registrations recorded worldwide in 2019 alone, an 18.9 percent increase on the previous year’s total;Whereas the Lanham Act has provided more than 7 decades of protection for the consumers and industries of the United States, which is of growing importance given the explosion of counterfeiting activity associated with the growth of both global commerce and electronic commerce (commonly referred to as ‘‘e-commerce’’);Whereas counterfeit products undermine laws, including the Lanham Act, that serve to safeguard consumers and brand owners against deceptive products in the marketplace and create profits for organized crime gangs at the expense of companies and governments;Whereas counterfeiters use deceptive practices to entice consumers to purchase counterfeit goods;Whereas the deceptive tactics of counterfeiters and their counterfeit products pose actual and potential harm to the health and safety of United States citizens, especially the most vulnerable consumers in society, such as senior citizens and children;Whereas counterfeit products threaten the United States economy and job creation, given that intellectual property is a key value generator, is an enabler of success in competitive markets, and promotes innovation and drives sustained economic growth;Whereas, according to a report issued on April 18, 2021, by the Organization for Economic Cooperation and Development, as of 2019 the manufacturing, trade, and consumption of counterfeit products is on the rise and trade in counterfeit products accounts for 3.3 percent of global trade, or approximately $500,000,000,000;Whereas brand owners, including corporations and medium-sized and small businesses, collectively spend billions of dollars annually to remove counterfeit products from the marketplace, including the online marketplace, in an effort to safeguard consumers from counterfeit products and protect the innovation, reputation, and goodwill invested in their trademarked products and services;Whereas there is a need to support the efforts of the Intellectual Property Enforcement Coordinator and the National Intellectual Property Rights Coordination Center to minimize counterfeit activity and educate consumers about the illegal activities that consumer money might support when consumers knowingly or unknowingly purchase counterfeit products;Whereas U.S. Customs and Border Protection is experiencing an unprecedented volume of counterfeit products being imported into domestic commerce, primarily through the use of e-commerce and delivery in small packages;Whereas the Congressional Trademark Caucus is actively working to raise awareness of the value of trademarks and the impact of trademarks on the national and State economies, as well as the threat posed by counterfeit products in undermining the safeguards that trademark protections provide for consumers and brand owners alike;Whereas many governmental and nongovernmental entities, including Federal enforcement agencies, the National Intellectual Property Rights Coordination Center, State enforcement agencies, and consumer groups, share responsibility for, and dedicate substantial resources towards, educating the people of the United States about the potential harms that can arise from counterfeit products in the marketplace; andWhereas recognition and commemoration of the 75th anniversary of the signing of the Lanham Act serves as a means of educating the people of the United States about the importance of further raising awareness of the dangers counterfeit products pose to consumer health and safety: Now, therefore, be itThat the Senate—(1)recognizes the 75th anniversary of the signing of the Act entitled “An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes”, approved July 5, 1946 (commonly known as the “Lanham Act” or the “Trademark Act of 1946”) (15 U.S.C. 1051 et seq.) by President Harry S. Truman;(2)designates the month of July 2021 as National Anti-Counterfeiting and Consumer Education and Awareness Month;(3)supports the goals and ideals of National Anti-Counterfeiting and Consumer Education and Awareness Month to educate the public and raise public awareness about the actual and potential dangers counterfeit products pose to consumer health and safety;(4)affirms the continuing importance and need for comprehensive Federal, State, and private sector-supported education and awareness efforts designed to equip the consumers of the United States with the information and tools they need to safeguard against illegal counterfeit products in traditional commerce, internet commerce, and other electronic commerce platforms;(5)encourages the people of the United States to observe and celebrate the 75th anniversary of the signing of the Lanham Act with appropriate anti-counterfeiting education and awareness activities; and(6)recognizes and reaffirms the commitment of the United States to combating counterfeiting by promoting awareness about the actual and potential harm of counterfeiting to consumers and brand owners and by promoting new education programs and campaigns designed to reduce the supply of, and demand for, counterfeit products. 